DETAILED ACTION
The papers submitted on 13 January 2021, amending the title and claims 54-57, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 54-57 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Farmer et al. (US 9,770,876 B2).
Regarding claim 54, Famer discloses an additive manufacturing process (title/abstract), comprising the steps of:
bonding a sheath 2 to a core 1 by heating and then cooling to solidify (5:15-21) 
heating the cooled and solidified fiber precursor (6:38+) to a temperature at which the fiber precursor becomes nominally plastic (6:38+); and depositing the heated fiber precursor 
a plurality of collinear fibers arranged to form a continuous cylindrical element, wherein the fibers are predominantly aligned to a fixed angle offset from a longitudinal axis of the continuous cylindrical element,
a straight core having a longitudinal axis and being comprised of a first bundle of a plurality of collinear fibers and at least one additional bundle of a plurality collinear fibers wrapped around the straight core so as to form a coil about the straight core, wherein the coil comprises a plurality of sections, wherein each section of the coil is offset from the longitudinal axis of the straight core by a fixed angle wherein the fixed angle for each section of the coil is the same fixed angle or,
three or more bundles of a plurality of collinear fibers interlaced with one another so as to form an interlocking, repeating pattern (3:54-64, 4:63-5:46, FIG. 1-4). 
Regarding claim 55, Farmer discloses forming a 3D object (title).
Regarding claim 56, Farmer discloses heating the fibers at the same temperature (6:38+).
Regarding claim 57, Famer discloses an extrusion outlet 4b (6:24+), which is equivalent to the claimed nozzle. 

Response to Arguments
Applicant's arguments filed 13 January 2021 have been fully considered but they are not persuasive. Applicant contends that Farmer does not disclose the newly claimed, “cooling a fiber precursor to form a cooled fiber precursor; heating the cooled fiber precursor…” The Examiner disagrees with Applicant’s characterization of Farmer. Specifically, Farmer discloses that core-sheath fibers may be formed with a process wherein, “[t]he core 1 is pulled through a heated ring along with a number of amorphous fibres (or tows of fibres). As they are pulled through the heated ring, the amorphous fibres/tows melt and coalesce to form an annular sheath around the core and then cool and solidify to become bonded to the core.” These core-sheath fibers are then heated within heater 6 of the extrusion head in the additive manufacturing process.
Applicant also argues that Farmer does not disclose heating the fibers to the same temperature, as set forth in claim 56. Applicant suggests that portions of the filaments are heated to different temperatures. The Examiner disagrees with Applicant’s characterization. Specifically, the portion of Farmer cited as evidence of these different temperatures does not preclude heating to the same temperature. Rather, the citation suggest that the fiber is heated to a temperature which is greater than the melting point of the matrix material and also below the melting point of the reinforcement material. Additionally, Farmer recites, “[t]he matrix portion has a melting point which is preferably below 180° C. and most preferably below 170° C. The reinforcement portion has a melting point which is typically below 200° C., preferably below 180° C. and most preferably below 170° C. The difference in melting points is preferably greater than 2° C., and most preferably greater than 5° C. Providing such a minimum difference in the melting points ensures that the reinforcement portion is not melted in the extrusion head.” Which further suggests heating to a single temperature as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN A. SCHIFFMAN
Primary Examiner
Art Unit 1742



/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742